DETAILED ACTION
	The Amendment filed on 03/07/2022 has been entered. Claim(s) 1, 7, and 8 has/have been amended and claim(s) 15 has/have been cancelled. Therefore, claims 1-14 are now pending in the application.
Response to Amendment
The previous double patenting rejections are withdrawn in light of applicant's amendments.

Allowable Subject Matter
Claim 9 is allowable. In particular, the limitation regarding “wherein each of the vanes includes an outer surface facing an adjacent side edge of the panel and extending from a first terminal edge located nearer the central portion and the upper end of the panel to a second terminal edge located nearer an adjacent side edge and the lower end of the panel” overcomes the prior art since the vanes in Railkar et al. are not configured as such, and it would not have been an obvious design choice to modify to such a configuration. Claims 10-14 depend from claim 9 and are therefore allowed as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-4 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (U.S. Patent No. 8,322,089) in view of Fleck (DE 4222729 A1) with machine translation.
As per claim 1, Railkar et al. teaches a hip vent (ventilation system; abstract), comprising: a top panel (11) having a central portion (13), side portions (left and right sides; figure 1) terminating at lateral edges (14), an upslope end adjacent an upper end of the hip vent, and a downslope end adjacent a lower end of the hip vent (it is understood that if used on a sloped roof, one end would be an upslope end at an upper end and another end would be a downslope end at a lower end), and a plurality of spaced barrier walls (33) depending from the top panel and extending from the lateral edges toward the central portion of the top panel (figure 1); wherein, the hip vent slopes in a downward direction from a location adjacent the upper end of the hip vent toward the lower end of the hip vent when installed along a roof (it is understood that if used on a sloped roof, the hip vent would slope in a downward direction from a location adjacent the upper end of the hip vent toward the lower end of the hip vent), at least one baffle array (groups of 29 left / right) depending from the top panel along each of the lateral edges thereof (figure 1), each baffle array comprising a plurality of spaced vanes (29) configured to define a ventilation path for air through the baffle array and positioned to encounter and redirect rainwater and snow away from the hip vent and onto an adjacent sloped portion of the roof (it is understood that the vanes are capable of being configured to define a ventilation path for air through the baffle array and positioned to encounter and redirect rainwater and snow away from the hip vent and onto an adjacent 
Railkar et al. fails to disclose a filler strip attached to and extending along at least a lower portion of each baffle array and away from the top panel, wherein the filler strip extends across the baffle array to an outside edge of the hip vent and is located out of the ventilation path defined through the baffle arrays and configured to be conformable to uneven surfaces of roof shingles when the hip vent is installed on a roof. 
Fleck discloses a ridge ventilation (paragraph 1) including a filler strip (16) attached to and extending along at least a lower portion of each baffle array and away from the top panel (figure 1), wherein the filler strip extends across the baffle array to an outside edge of the hip vent (figure 1) and is located out of the ventilation path defined through the baffle arrays (figure 1) and configured to be conformable to uneven surfaces of roof shingles when the hip vent is installed on a roof (figure 3). 
Therefore, from the teaching of Fleck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 2, Railkar et al. teaches the vanes of each baffle array arc away from the central portion of the top panel.
As per claim 3, Railkar et al. teaches the vanes are spaced and arranged (figure 1) such that no uninterrupted path for water or snow is defined through the baffle arrays from the edge portions of the hip vent to the central portion of the hip vent (figure 1; it is understood that water would be capable of taking an uninterrupted path from the edge portions of the hip vent to the central portion of the hip vent).
As per claim 4, Railkar et al. teaches each baffle array comprises an inner array of baffles and an outer array of baffles separated by a longitudinally extending gap (as illustrated, each left and right side has an inner and outer array with a gap therebetween; figure 1).
As per claim 8, Railkar et al. as modified in view of Fleck discloses the filler strip comprises a conformable foam or polymer material (foam; paragraph 17 of Fleck) adapted to conform to varying shapes of the roofing shingles beneath the vanes when the hip vent is installed (as illustrated, the filler conforms to the roof surface; figure 3 of Fleck), and fill and seal gaps between the roofing shingles and the array of vanes (it is .

Claim(s) 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Railkar et al. (U.S. Patent No. 8,322,089), in view of Fleck (DE 4222729 A1) with machine translation, and in view of Lowe et al. (U.S. Pub. No. 2010/0144266).
As per claim 5, Railkar et al. teaches a weather barrier (36) attached to and extending along one of the inner and outer arrays of baffles of each baffle array (figure 1) and positioned to encounter and arrest rain and snow attempting to travel through the baffle array (it is understood that the barrier is capable of encountering and arresting rain and snow attempting to travel through the baffle array).
Railkar et al. fails to disclose the weather barrier is air permeable.
Lowe et al. discloses a roof vent (abstract) including an air permeable (it is understood that the vent filter would be air permeable) weather barrier (16).
Therefore, from the teaching of Lowe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the figure 1 embodiment of Railkar et al. such that the weather barrier is air permeable, as taught by Lowe et al., in order to allow ventilation while further preventing infiltration.
As per claim 6, Railkar et al. as modified in view of Lowe et al. discloses the weather barrier comprises a non-woven material (paragraph 35 of Lowe et al.).
As per claim 7, Railkar et al. as modified in view of Lowe et al. discloses the weather barrier is draped over the inner or outer array of baffles and attached along opposing sides of each baffle array to form a double wall barrier (figure 5 of Lowe et al.).

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference Fleck (DE 4222729 A1) has been added to overcome the newly added limitations. Applicant’s amendment regarding the filler strip extends across the baffle array to an outside edge of the hip vent overcomes the previous rejection in view of Railkar et al. However, the new limitation is overcome in view of new reference Fleck.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633